 1      WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9 United States of America,                            No. CR-16-08066-001-PCT-ESW
10                         Plaintiff,                   ORDER
11 v.
12 Claudius Jonathan Putesoy,
13                         Defendant.
14
15             The defendant appeared in court with counsel. The defendant's probable cause
16      hearing was waived, and the detention hearing was submitted on the record including a
17      proffer by defense counsel.     The Court finds probable cause to believe the defendant
18      violated the terms of his supervised probation as alleged in the petition. The Court further
19      finds, pursuant to Rule 32.1(a)(6), that defendant has failed to show by clear and
20      convincing evidence that he is not a flight risk or a danger.
21             IT IS HEREBY ORDERED that the defendant shall be bound over for further
22      proceedings on the petition to revoke his supervised probation.
23             IT IS FURTHER ORDERED that the defendant is detained as flight risk and danger,
24      pending further revocation proceedings.
25             Dated this 27th day of September, 2019.
26
27                                                                 Honorable John Z. Boyle
                                                                   United States Magistrate Judge
28
